The case sent up by the judge is as follows: "The evidence      (385) was conflicting, but it is deemed unnecessary to state it, as the charge of the court only was excepted to. His Honor charged the jury that the evidence was before them, and it was for them to say whether the defendant possessed the ordinary skill necessary for a physician, and whether he had used that skill in the treatment of the plaintiff, or whether he had been guilty of negligence in the treatment of him. If he did not possess the requisite skill, or had been guilty of negligence, and in consequence the plaintiff had sustained injury, it was for them to say what amount of damages he should recover, and about which the court could give no advice." Defendant excepted.
Verdict and judgment for plaintiff for $500. Appeal by defendant.
What amounts to reasonable skill and care belongs to a class of questions which are said to be compounded of law and fact. In this class stand reasonable time, due diligence, legal provocation, probable cause, and the like. A division of the question in such cases between the court and the jury is now considered settled, and therefore where there is a state of facts conceded, or proved, it becomes the duty of the court to draw the conclusion as matter of law. If there be a conflict of testimony presenting different views of the case, it is, in like manner, the court's duty, upon these views, to draw the proper conclusions.
We have no information as to the evidence in the Superior Court, save that it was conflicting. From this we infer that there were states of facts deposed to which might justify opposite conclusions as to the skill or care of the surgeon; or if the conflict were not to that extent, the case presented a single phase on which there was only a single inference of law to be drawn. The Court below, on the trial before the jury, *Page 298 
left the matter at large, both law and fact, to be decided by them. Upon the proofs, they were required to find whether the defendant (386) possessed the requisite skill and had exerted it in the plaintiff's behalf. This was an inquiry compounded, according to the authorities, of law and fact, and it was, consequently, erroneous to leave it in that state to be decided by the jury. This error may have affected injuriously the rights of the defendant. We cannot tell certainly in the absence of the proofs; but an error being committed, unless it appear from the proofs that it has done the appellant no harm, it will follow there must be a venire de novo.
Plummer v. Gheen, 10 N.C. 66, is in all respects similar to the case before us, except that in the former case the question was one of probablecause. The judge there left it to the jury, under a general definition of probable cause, to decide "whether the defendant had probable grounds of suspicion amounting to probable cause," no special instructions being asked for. This was held to be erroneous.
The principle of this decision seems to have been followed since inBeale v. Roberson, 29 N.C. 280; Avera v. Sexton, 35 N.C. 247, andVickers v. Logan, 44 N.C. 393. None of these cases concerned the requisite skill and care in a learned profession; but if a separation of the inquiry in such cases into questions of law and fact be proper, in order to refer matters purely of reasoning to the tribunal most capable of considering them, and, therefore, most likely to maintain uniformity of decision, much more ought the question arising in this case to be so judged. It is seen to involve not only matter of reasoning, but reasoning as to the due execution of work in a learned science.
We are of opinion that it was error in the Superior Court to leave it to the jury to decide the questions of skill and care in a surgeon's treatment of his patient, without the aid of the court's opinion, based upon proper supposition as to the facts found by the jury.
PER CURIAM.                                       Venire de novo.
Cited: Boon v. Murphy, 108 N.C. 192; Emry v. R. R., 109 N.C. 598;McCracken v. Smathers, 122 N.C. 805; Long v. Austin, 153 N.C. 512. *Page 299 
(387)